Citation Nr: 0613896	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently evaluated at 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals on 
appeal from a  March 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.
In April 2003, the RO granted service connection, and 
assigned a 30 percent disability rating for PTSD.  In 
November 2003, the RO granted the veteran a 50 percent 
disability rating for PTSD.  Review of the record indicates 
that the veteran's PTSD claim has been in continuous appeal 
since it was first filed in June 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2006, the veteran timely requested a Travel Board 
hearing and submitted new evidence to be considered by the 
Travel Board.  This case is being remanded so the Travel 
Board can conduct the requested hearing and review the new 
evidence.

Accordingly, the case is REMANDED for the following action:

Contact the veteran and his 
representative to schedule a Travel Board 
hearing.  If the hearing is conducted, 
prepare a written transcript of it.  
Annotate the record if the veteran fails 
to appear for the scheduled hearing. 
Resubmit the case for review by the Board 
of Veterans' Appeals. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






